DETAILED ACTION
Claims 1-5, 7-12, 14, 16, and 18-24 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, 14, 16, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al. (US Pat No. 9,292,332) in view of Dewan et al. (US PG Pub No. US 2009/0172330 A1).

Regarding claim 1, Liguori teaches a method comprising: 
requesting specified memory that is not released when updating a machine emulator (col 7 lines 23-39, wherein a VMM functions as a machine emulator; col 20 lines 53-55, wherein updating a VMM is performed; col 21 lines 49-51, wherein memory is allocated to the to the virtual machine instances would not be released during an update since it is utilized by the instances); 
suspending the virtual machine from running (col 22 lines 4-10);
saving virtual machine-related information associated with the virtual machine to the specified memory (col 22 lines 24-25); 
updating the machine emulator (col 22 lines 19-21); 
transmitting address of the specified memory to the machine emulator (col 22 lines 61-67); 
restoring virtual machine status information included in the virtual machine-related information (col 22 lines 29-31); 
restoring the virtual machine for running (col 22 lines 29-31). 
Liguori does not teach modifying a kernel of a host to add a flag indicating that the specified memory is not released when updating a machine emulator.
Dewan teaches using a VMM to enforce memory protections in a virtual machine environment ([0001]). Dewan further teaches using a protection bit to indicate whether a memory page is to be write protected so that they are not unmapped ([0016-17]; abstract). It would have been obvious to modify a kernel of a host to add a flag indicating that the specified memory is not released when updating a machine emulator. One would be motivated by the desire to provide memory protections such as taught by Dewan ([0001]).

Regarding claim 2, Liguori teaches the transmitting the address of the specified memory to the machine emulator includes passing the address of the specified memory as a new parameter into the machine emulator (col 22 lines 61-67). 

Regarding claim 3, Liguori teaches the virtual machine-related information includes at least one of: virtual machine status information; virtual machine memory address information; or virtual machine video memory address information (col 22 lines 32-45).

Regarding claim 4, Liguori teaches the virtual machine status information includes current status information of a device emulated by the machine emulator (col 9 lines 1-10). 

Regarding claim 5, Liguori teaches the device includes one or more of the following devices: a mouse; a keyboard; a central processing unit (CPU); a serial port; and a disk device (col 9 lines 1-10, wherein it is inherent that physical computing device comprises one or more of: a mouse; a keyboard; a central processing unit (CPU); a serial port; and a disk device).

Regarding claim 7, Liguori teaches prior to suspending the virtual machine from running, writing a content of a device emulated by the machine emulator into a disk (col 24 lines 23-24). 

Regarding claim 8, Liguori teaches the updating the machine emulator includes: updating an executable file and one or more existing parameters of the machine emulator; and adding a parameter of the address of the specified memory (col 24 lines 37-47). 

Regarding claim 9, Liguori teaches the updating the executable file and the one or more existing parameters of the machine emulator includes: using an execution module to update the executable file and all existing parameters of the machine emulator (col 24 lines 15-24). 

Regarding claim 10, Liguori teaches running the updated machine emulator after the machine emulator is updated (col 24 lines 39-40). 

Regarding claim 11, Liguori teaches the running the updated machine emulator includes: initializing the updated machine emulator; and requesting memory for the virtual machine based on the virtual machine memory address stored in the specified memory (col 24 lines 37-47). 

Regarding claim 12, Liguori teaches the restoring the virtual machine status information includes: restoring the virtual machine status information from the specified memory (col 24 lines 37-47). 

Regarding claims 14, 16, 18-24, they are the device and memory claims of claims 1-3, 8, and 12 above. Therefore, they are rejected for the same reasons as claims 1-3, 8, and 12 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, 14, 16, and 18-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.